Order granting plaintiff’s motion for summary judgment and judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements. . The appellant gives no explanation of why she made and signed the notes in suit. Her obligation on a motion of this character cannot rest upon the answer, but is to show by affidavit such facts as would establish that there was an issue to be tried. (O’Meara Co. v. National Park Bank, 239 N. Y. 386, 395; Commonwealth Fuel Co., Inc., v. Powpit Co., Inc., 212 App. Div. 553, 557.) Simply stating that she did not receive the moneys *709does not make out a want of consideration, nor does it explain why the notes were made. We are, therefore, of the opinion that plaintiff’s motion was properly granted. Present — Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ.